IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 00-10525
                        Summary Calendar


BRIAN ANTHONY DAVIS,

                                        Plaintiff-Appellant,


versus

EDWIN V. KING, Etc.; ET AL.,

                                        Defendants,

MARK D. MCBRIDE, Attorney,

                                        Defendant-Appellee,
                        -----------------
                        CONSOLIDATED WITH
                           No. 00-10768
                        -----------------
BRIAN ANTHONY DAVIS,

                                        Plaintiff-Appellant,


versus

EDWIN V. KING, Honorable; ROY LEE STACY, Attorney;
Lawrence B. MITCHELL, Attorney; MARK D. MCBRIDE,
Attorney,

                                         Defendants-Appellees,
                        ------------------
                        CONSOLIDATED WITH
                           No. 00-10923
                        -----------------
BRIAN ANTHONY DAVIS,

                                        Plaintiff-Appellant,

versus

EDWIN V. KING, Etc.; ET AL.,
                             No. 00-10525
                                  -2-

                                             Defendants,

LAWRENCE B. MITCHELL, Attorney,

                                             Defendant-Appellee.

                         -------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:99-CV-1280-D
                        --------------------
                            April 6, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

          Brian Anthony Davis (Davis), federal prisoner # 32832-

083, argues the district court erred in dismissing his civil rights

actions under Bivens v. Six Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388 (1971), for failure to state a

claim under Fed. R. Civ. P. 12(b)(6).       Davis's motion to file his

reply brief out-of-time is DENIED.

          This court reviews de novo a district court's ruling on

a motion to dismiss for failure to state a claim.            Shipp v.

McMahon, 234 F.3d 907, 911 (5th Cir. 2000).     The district court did

not err in dismissing Davis's claims for failing to adequately

allege a conspiracy claim.   See Lynch v. Cannatella, 810 F.2d 1363,

1370 (5th Cir. 1987); Cinel v. Connick, 15 F.3d 1338, 1343 (5th

Cir. 1994).    Neither was the dismissal of the claims against the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 00-10525
                                    -3-

prosecutor error.      See Imbler v. Pachtman, 424 U.S. 409, 430

(1976); Bruce v. Wade, 537 F.2d 850, 852 (5th Cir. 1976).

            Davis’s   appeal   is     without   arguable    merit      and   is

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    Because the appeal is frivolous, it is DISMISSED.            See 5th

Cir. R. 42.2.    The dismissal of this appeal as frivolous and the

district court's dismissal of this lawsuit for failure to state a

claim    constitute   two   strikes   for   purposes   of   the   28    U.S.C.

§ 1915(g) bar.    Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996). We caution Davis that once he accumulates three strikes, he

may not proceed in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.

            DISMISSED AS FRIVOLOUS; WARNING ISSUED; Motion to file

reply brief out-of-time DENIED.